Title: To Thomas Jefferson from Elizabeth House Trist, 31 August 1804
From: Trist, Elizabeth House
To: Jefferson, Thomas


               
                  
                     My Hond and Dear Friend
                  
                  Orleans 31st august 1804
               

               A more wretched being never address’d you two days since My Son, my support, my protector, my all in life, was wrested from me as unexpected as sudden five days Illness and as we supposed as did also the Physisian with only a bilious fever common to the country two hours before his death had we any apprehensions of his being in danger tho the Docters for a day or two before prunounced his disease a yellow fever of the worst kind but not to us)—God only knows if the Malady will cease with him as no precautions were used and we were all in his embraces in his last moments, the agitation of my mind is too great to write but the necessity of the case requires it, Inscrutable are the ways of providence a few days since every thing wore a bright aspect my Son in a situation that flatterd us with hope of his making a provison for his children beside supporting his family in Comfort, all is gone his Office as yet has afforded him no more than has brought us here and established us in House keeping we know not what he has in England on the score of his affairs he was never communicative but here there is nothing—I believe he left a will in Mr Randolphs hands before he left Virginia His family have only now to look up to Wm Brown I never thought I shou’d ever have to solicit You in our behalf I intreat for Wm Brown to supply the vacancy that my beloved son has occasion’d. his capability and integrity is equal to any Seven Years he has been in that line owing to his knowledge has my son ben enabled to arange the business of the Office. helpless and miserable as we are I shou’d feel a consolation in knowing his Wife and children wou’d experience no Ills from poverty I can say no more than God bless you
               
                  
                     E, Trist
                  
               
               
                  Henry Brown is just taken down with a violent fever Oh God when will it end
               
            